Citation Nr: 0623053	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA pension benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant/claimant served on active duty for training 
(ACDUTRA) from September 1960 to March 1961 and had reserve 
service until July 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
denial letter of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant had 
requested a hearing before the Board in Washington, DC, but 
he withdrew this request by January 2006 correspondence.

The question of whether new and material evidence has been 
received to reopen the claim of eligibility for VA pension 
benefits must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  


FINDINGS OF FACT

1. A denial letter in November 2000, from which the appellant 
initiated, but did not perfect, an appeal, continued the 
denial of basic eligibility for nonservice-connected 
disability pension benefits on the basis that the appellant 
did not have qualifying wartime service.

2. Evidence received since the November 2000 denial letter 
does not address the matter of whether the appellant had 
qualifying wartime service, does not relate to an 
unestablished fact necessary to substantiate the claim 
seeking such eligibiliy, and does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the November 2000 denial letter is 
not new and material, and the claim of eligibility for VA 
pension benefits may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  In the instant case, eligibility for 
nonservice-connected disability pension benefits is outlined 
by statute and regulation; thus, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  

The appellant has received notice of the continued denial of 
his claim and of his need to submit new and material evidence 
to reopen his claim.  Specifically, a September 2003 letter 
from the RO informed him that since his claim had been 
subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence; this letter also explained what kind of evidence 
would be new and material.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  


B.	Factual Background, Legal Criteria, and Analysis

Historically, an unappealed November 1990 RO decisional 
letter advised the appellant that his claim for VA 
nonservice-connected disability pension benefits was denied 
on the basis that he did not have active duty service during 
wartime, as required by law (38 U.S.C.A. § 1521).  He was 
simultaneously informed of his appellate rights.  He did not 
initiate an appeal of the determination, and it became final.  
38 U.S.C.A. § 7105.  A decisional letter in November 2000 
continued to deny the appellant's claim.  He filed a notice 
of disagreement (NOD) with that letter, but did not perfect 
the appeal by timely filing a substantive appeal after a 
statement of the case (SOC) was issued in January 2002.  
Accordingly, the November 2000 rating decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The law authorizes the payment of pension to a veteran of a 
war who has requisite service and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.342, 4.17.  In order to have 
qualifying service or nonservice-connected disability 
pension, a veteran must have (a) at least 90 days active 
military service, part of which was during a wartime period 
or (b) any number of days of military service during a period 
of war when discharged for a disability incurred in or 
aggravated by service or when service-connected for a 
disability which would have justified a discharge from 
service.  Periods of war, in pertinent part, include the 
Korean Conflict, from June 1950 through January 1955 and the 
Vietnam Era from August 1964 (February 1961 for a veteran who 
served in Vietnam) to May 1975.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2.  

Evidence of record in November 2000 included the appellant's 
DD Form 214 which stated he served on ACDUTRA from September 
1960 to March 1961 and had reserve service from March 1961 
until July 1968.  Service medical and personnel records show 
the claimant was stationed in California, not Vietnam, in 
February and March 1961.  

In order to reopen his claim, the appellant must show he had 
active wartime service.  Evidence received since the November 
2000 decisional letter includes several statements by the 
appellant, none of which allege another period of service.  
Additionally, the appellant resubmitted his DD Form 214, 
which showed the same period of service that was previously 
of record.  He contends that his reserve service during the 
Vietnam era qualifies him for VA pension benefits.  While a 
portion of the appellant's reserve service was during the 
Vietnam era, reserve service is not considered active duty 
service that qualifies for VA pension benefits.  The record 
does not contain any evidence the claimant's unit was 
activated or that he served on active duty during the Vietnam 
era (or any other wartime period), as he alleges.  

Therefore, since none of the additional evidence received 
pertains to the previously unestablished threshold 
requirement for the benefit sought, i.e., qualifying 
(wartime) service, such evidence does not relate to the 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  Hence, it is not new and material, and the claim may 
not be reopened. 

ORDER

The appeal to reopen a claim for basic eligibility for VA 
pension benefits is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


